Case 2:19-cv-00176-HYJ-MV ECF No. 22, PageID.138 Filed 06/14/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

 TIMOTHY E. SAMPSON,

          Plaintiff,
                                                       Case No. 2:19-cv-176
 v.
                                                       Hon. Hala Y. Jarbou
 CARLA DAVIS,

          Defendant.
 ____________________________/

                                            ORDER

       This is a prisoner civil rights action filed pursuant to 42 U.S.C. § 1983. Defendant filed a

motion for summary judgment (ECF No. 18). The matter was referred to the Magistrate Judge,

who issued a Report and Recommendation on May 12, 2021, recommending that this Court deny

the motion (ECF No. 20). The Report and Recommendation was duly served on the parties. No

objections have been filed. See 28 U.S.C. § 636(b)(1). Accordingly:

       IT IS ORDERED that the Report and Recommendation (ECF No. 20) is APPROVED

and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Motion for Summary Judgment (ECF No. 18) is

DENIED.



 Dated:      June 14, 2021                            /s/ Hala Y. Jarbou
                                                     HALA Y. JARBOU
                                                     UNITED STATES DISTRICT JUDGE
